DETAILED ACTION
Claims 1, 2, 4-6, 8, 10-12, 14, 15, 17, and 19-23 are considered for examination. Claims 3, 7, 9, 13, 16, and 18 are canceled. Claims 1, 4, 5, 11, 14, 15, and 17, and 20 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive in full.
Most informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. 
In response to applicant's arguments under 35 U.S.C. §112(a), on page 10 that the provided amendments remedy all previous issues, The Office finds this argument persuasive. Dependent claims 3, 13, and 18 have been canceled so the previous issues are resolved. All other issues under §112(a) are resolved via the claim language adjustment specifying that the virtual character and actions are iterated through a set of pre-stored actions/characters instead of broadly “adjusted” in any possible fashion. 
In response to applicant's arguments under 35 U.S.C. §101 on page 10-16 that the claims recite patent eligible subject matter, The Office finds this argument non-persuasive. As previously noted, the claims embody the human analog wherein a teacher interacts with an autistic student using a drawn flip book character to capture the user’s attention and to teach the user information. Upon further review, the provided amendments merely further detail aspects of this described human analog. The amended feature wherein media associated with the virtual character is retrieved via network storage is seen to 
The utilization of a computer system to display and animate the virtual character is seen to merely use a computer as a tool for automating the aforementioned judicial exception under MPPE §2106.05(f). The description of using of the retrieved media to aid in animating the virtual character is absent in the present claims, therefore the technical use of the feature aside from generic network data retrieval is lacking. The claims do not represent an improvement to computer technology as they do not solve a problem limited to a technical field, or improve the functioning of a computer itself. Traditional educational settings also have the problem of losing student interest and the human analog provided is one example used to retain student engagement and deliver educational content. Inclusion of additional details which differentiate the claims from the embodied judicial exception or integrate the claims into a practical application through the use of devices specific to the computerized implementation under §2106.05(b) is suggested. For at least these reasons the rejection under §101 is adapted and maintained herein.
In response to applicant's arguments under 35 U.S.C. §103 that the provided rejections overcome the art of record, The Office finds this argument persuasive. No art rejection is provided in the present rejection.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 8, 10-12, 14, 15, 17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 11, and 17 recites an abstract idea of a teacher teaching a user suffering from autism or other behavioral conditions to remain engaged while consuming content which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to interact[ing] with a user with a behavioral state, the method comprising wherein a teacher interacts with a student with autism: 
determining, via the at least one processor, an activity performed by an entity with a behavioral state, wherein the determined activity is provided by a caretaker of the entity, and thereby the determined activity comprises a repetitive action wherein the teacher determines an activity being perform by the student, such as a fidget or gesture. Wherein the teacher receives this information from a caretaker of the student; 
generating and displaying, via the at least one processor, a virtual character corresponding to the entity and performing the determined activity of the entity, wherein media corresponding to the virtual character is obtained via a network by searching one or more network-accessible storage locations wherein the teacher obtains/creates a flipbook of a character performing the activity the student is performing by searching for and gathering drawing media from various locations; 
detecting, via the at least one processor, a mental state of the entity responsive to the virtual character wherein the teacher identifies if the student is interested by the flipbook; and 
in response to detection of a positive mental state of the entity, providing, via the at least one processor, one or more natural language terms selected form a predetermined lesson plan to the entity corresponding to the activity performed by the virtual character, wherein the virtual character is animated to present the one or more natural language terms to the entity wherein if the student is interested, the teacher flips through more pages of the flipbook showing the character asking the user to say a word indicating the action they are performing.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a diagnostic interaction of a teacher teaching information to a student with a behavioral condition, and (2) the mental process a teacher takes to determine such teaching information to provide to said student. That is, other than reciting a  method, “in a data processing system comprising at least one processor and at least one memory”, and steps done “via the at least one processor”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computer processor, retrieval of information at a network location, and a user interface for providing a virtual character to perform the claimed method steps. The computer processor and user interface are both recited at a high-level of generality (e.g., a generic computer receiving information, accessing data via a network, and providing output based on responses and a user interface for providing output and/or input to said computer) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing neurological assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The claim and directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to teach information to a student with a behavioral condition, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 11, which has explicit, additional limitations when compared to claims 1 and 17, merely recites "a computer system comprising one or more computer processors and one or more computer readable storage medium” with instructions stored on the media for execution by the processors which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed display of virtual characters (on a user interface) is seen conventional as per Ameranth, TLI Communications, and Affinity Labs V. Amazon and as described in [0058] of the specification. Furthermore, to the extent to which the application claims that the processor performs the claimed method steps represents the mere utilization of a computer for its based functionality under Bancorp Services v. Sun Life, 687 F.3d 1266, 1278. The description that the virtual character is animated to present the one or more natural language terms is admitted as conventional based on the specification at [0025], which relies upon the well-known and routine nature of such feature for proper written description support and officially noted as conventional by the Examiner herein. The retrieval of media corresponding to the virtual character is not tethered to the claims aside from the Versata, OIP Techs, and Alice. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation, which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-10 simply further exemplify aspects of the abstract teacher assessment methods and mental processes performed therein. Claim 2 represents the teacher identifying the activity performed by the student; claim 3 requires the use of camera analysis to determine the activity performed by the user, previously officially noted as conventional and as described in ¶ [0028], [0034]-[0036], which appears to rely upon the well-known nature of such features for proper written description support; claims 4 and 5 involve the teacher changing the virtual character or action until it captures the user’s attention using a sensor and the user repeats the test words/phrases and as described in ¶ [0017], [0022], [0024], [0025], [0030], and [0032], which appears to rely upon the well-known nature of such features and sensing devices for proper written description support; claim 6 merely describe the behavioral condition of the student and that the student is a child; claim 10 states that the teacher also determines the virtual character to provide. Claims 21-22 further describes the embodied abstract ideas. Counterparts in other claim sets recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Examiner’s Note
No art rejection is provided for claims 1, 2, 4-6, 8, 10-12, 14, 15, 17, and 19-23.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the independent and dependent claim features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf